                          Case 3:18-cv-01930-SI                    Document 10                     Filed 11/28/18         Page 1 of 7




         Name:           L   i /~;<, ~ Al✓r/u ~                         -
         Address:        ½ '/-t/c?"'          /1/     fvl,. J.J I S fl ff✓ .Av</\
                         /J:;,v-flc.,4/(2"---e.t" [<i.t"[t-lil                                           nLED'C...l
                                                                                                              "•R 1,fl\J
                                                                                                                    ,_
                                                                                                                         71R- t4:5QUSDC-ORP
         Phone:          S-0   J - <;"3 1-1 7§ f


                                               IN THE UNITED STATES DISTRICT COURT
                                                        FOR THE DISTRICT OF OREGON

                                                                PORTLAND DIVISION




                             Plaintiff( s),                                             Case No~              2 : I c3 - c. V     - 0 \ ~~    u ~:) j__
         vs.

    F:t,/                O""       YvM t            (V\ Uv   t 7 " ' Z c> )"            ov   d     I , "/    J- , ._ \
                             Defendant( s).




      Cu '-- ':, 1 ,;, v                /     f_,,.,--. ±, JJ~ ~ fao              c._   I'-' ST"[ -"±de c, ~"' j- jPv,u -~ c_; J
     "Cc,{
                         11._, ,...t,rh        IYl 1, _~,J          s..- s".,. '-+,"                 L., ,   s;,_ Rs       W<_    1"f
     h..,      V   <..   ~ 7 ""     6       c-C J "'- j "             '---      t' Ji: L,, . (,,   ,f
        ~"'"\~ VV\_c,+l.,'----                 LJ~_J<&<l.eJ            lt..,.     /vt.J1~.. "'c.L {<7'i......,~ l<M-'-1) u~ 5~,
. e:--t--5-<   -#- \ ~ LT, {:, 5 J '1                   .




         Dated: /              I   /z J✓ ~
                               I I
          Case 3:18-cv-01930-SI         Document 10         Filed 11/28/18      Page 2 of 7


                                                                                             ~                 /",
                                                                                            <'!,1         r>;I
                  IN THE CIRCUIT COURT OF THE STATE OF OREGO.l'f,_                               c7,1l~t,, '· l:.J)
                                 FOR MULTNOMAH COUNTY                                 ·.,:·;/'.\-"::--,   <& l}t,
                                                        ) Case# 18LT16339                        . ·\, ,.. :1,"1l    .·,   .?.•,_~
URBAN HOUSING DEVELOPMENT, LLC.                         )
V.                                                      ) MOTION TO STAY STATE COURT
William Kinney Jr.                                      ) PROCEEDINGS; MOTION FOR
Julie AM Kinney                                         ) SANCTIONS FORBARRATRY

~..~~.~.~~~·s•·· .................... ·····················~ ft   f    c.t/1   ~ Cy ;ei'1L-r/e/
Julie Metcalf Kinney,                                  )
William Kinney Jr,                                     )
Counter-plaini tiff(s ),                                )
And,                                                   )
William X Nietzche (solely as trustee for              )
KRME International Trust),                             )
Third-party Intervenor,                                ) ORAL ARGUMENT REQUESTED
V.                                                     )
URBAN HOUSING DEVELOPMENT LLC,                         )
Roman Ozeruga,                                         )
Mark G. Passanante,                                    )
Counter-defendants.                                    )


                    MOTION TO STAY STATE COURT PROCEEDINGS
COMES NOW Third-Party Intervenor, a people of this Republic, William X Nietzche, solely as
trustee for KRME International Trust, to move this court of record to enter an order to: a)
Automatically Stay the state court proceedings pending resolution of a jury trial on the merits of
Counter-plaintiffs verified complaint in federal district court; b) Issue sanctions of contempt of
court against Urban Housing Development, Roman Ozeruga, and Mark G. Passanante, for
devious tactics of barratry; and in support states the following:

     1) This court lacks subject matter jurisdiction as the facts and law in this matter is currently
        pending before federal district court.

     2) The subject real property: 4406 North Mississippi Avenue, Portland Oregon, is pendi~ a
        jury trial in the Federal District Court of Oregon Portland Division case #3: 18-cv-019'jb-
        SL

     3) There is a dispute to title regarding subject real property.




     MOTION TO STAY STATE COURT PROCEEDINGS; MOTION FOR SANCTIONS Page 1 of 3
             Case 3:18-cv-01930-SI      Document 10        Filed 11/28/18     Page 3 of 7




  , 4) On November 5, 2018, A verified·complaint was filed by Counter-plaintiff(s) and Third-
       party Intervenor in Federal District court regarding said real property alleging Quiet Title
       amongst other claims. (SEE EXHIBIT A)

     5) On November 8, 2018, Defendant Urban Housing Development received a copy of the
        federal summons and verified complaint, along a with a copy of Counter-plaintiffs
        Motion for Preliminary Injunction and Temporary Restraining Order regarding subject
        real property. (SEE EXHIBIT B)

     6) On November 14, 2018, Counter-plaintiff(s) spoke with Roman Ozeruga of Urban
        Housing Development to inform him ofsaid federal lawsuit.

     7) On November 15, 2018, Counter-plaintiff(s) text messaged with Roman Ozeruga of
        Urban Housing Development to inform him of said federal lawsuit.

     8) On November 20, 2018, Counter-plaintiff(s) had a phone conversation with attorney
        Terrance J. Slominski who is representing Defendants Urban Housing Development
        against Counter-plaintiff(s) federal claims.

     9) In said conversation Terrance J. Slominsky admitted to having received counter-
        plaintiff(s) Verified Complaint that was filed in Federal District court November 5, 2018.

     10) Defendants Urban Housing Development and Roman Ozeruga had actual or constructive
         notice of counter-plaintiff(s) Verified Complaint filed in Federal district court prior to the
         filing of this FED action in state court.

     11) On information and belief, Mark G. Passanante had actual or constructive notice of
         counter-plaintiff(s) Verified Complaint filed in Federal district court prior to the filing of
         this FED action in state court.

     12) On information and belief, defendants Urban Housing Development and Roman Ozerga,
         by and through their attorney Mark G. Passanante, knowingly and intentionally engaged
         in devious tactics ofbarratry in this court.

     13) Defendants are knowingly and intentionally moving forward in bad faith by filing this
         frivolous FED action in state court.

     14) Counter-plaintiff(s) are experiencing great emotional distress by having to expend time
         and effort responding to said frivolous FED action in state court.



//////////


    MOTION TO STAY STATE COURT PROCEEDINGS; MOTION FOR SANCTIONS Pag~2 of 3
       Case 3:18-cv-01930-SI                              Document 10                                   Filed 11/28/18   Page 4 of 7




WHEREFORE, Counter-plaintiff(s) move for an order for:
   a) An automatic stay of state court proceedings pending resolution by jury trial of Counter-
      plaintiff(s) federal Verified complaint;

   b) Issue sanctions of contempt of court against defendants Urban Housing Development,
      Roman Ozeruga, and their attorney Mark G. Passanante, for devious tactics ofbarratry.

   c) And any such other and further relief the court deems just and reasonable in the
      circumstances.


          '. ,;   , --,. :
                                   /
                                   / l   ~
DATED:    j, /      -•.   ~C/ /c.
                                                I)      .I/ ..-.                       ..
                               '
                              ,'
                                              <i•/      ·· ~r , ,.;.. i         , .. -1,     •
            {             I                   ,/'   I   ; I ·~!.. ~

                                             l;:Tulie Metcalf Ki. ey
                                                                     .... ,.,        .,,J.   f,.   £··}"• ·-:.



                                             '-ic/o 4406 North Mississippi Avenue
                                              Portland, Oregon [97217]




                                              William X Nietzche
                                              c/o 4406 North Mississippi Avenue
                                              Portland, Oregon [97217]




   MOTION TO STAY STATR COURT PROC££DINGS; MOTION POR SANCTIONS Page 3 of3
                                    Case 3:18-cv-01930-SI                                   Document 10                        Filed 11/28/18                               Page 5 of 7                               I
                                                                                                                                                       PAGE l of a_
JS 44      (Rev. 08JJS)                                                             C][VJlL COVER SHEET                                       6: I~- CV-i9'30 - 5J:
The !S 44 ch·il cov;tr she~t and the i~f~nnation contair.ed herein _n~ither rgiiace nor supplei:nent rhe fil_ing and s~rvice oi p\eadin~s Of oth~r papers _as required by law, except as
provided by local rules or coun. This rorm, approved by rhe Jud1c1al Conrerence of rhe Umted States m Septemoer 1974, 1s requJrea for t.1e use oi the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE iNSTRUCT!ONS ON NEXT PAGE OF THIS FOP.},!)




         (b) County ofR2sidence of First Listed Plaint;ff                                                               Coumy of Residence of First Listed Defendant                          ~N_'~t_"-'_._-!_'v_'_•·~K..~------
                                      .-EXCEPT IN US. PUJlvTIFFC.'iSES)                                                                           (IN U.S. PLAINTIFFC4SESONL1j
                                                                                                                        NOTE:         IN LAND eONDEMNAT!ON CASES, USE THE LOCATION OF
                                                                                                                                      THE TRACT OF L,'.:ND INVOLYEO.
                                                                                                                                                                                                                                          (
                                                                                                                                                                                                                                          -:
         (C) Ar<0meys (Firm Name, Address. and Telephone Numb2r)                                                         Arromeys ([[Known)
                                                                                                                                                                                                                                          :-
                                                                                                                                                                                                                                          c
                                                                                                                                                                                                                                          f·
                                                                                                                                                                                                                                          l_
                                                                                                                                                                                                                                          c.
II, BASIS OF JURISDICTION {Placean "X''i.,OneBm:Onlyj                                                     III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X' inOncBoxjor.Plaimiff                                                        ,:
                                                                                                                    (For Diversity Cases On(v)                                                    mid One Box jar Defendant)              ~
                                                                                                                                                                                                                                          ,;
0 I         U.S. Government                 □ 3   Federal Question                                                                              . PTF        DEF                                                 PTF       D£F
               Plainliif                               (CJ.S. Govermnenl ]"/ol c:: Par9,j                     Citizen ofTnis Staie               'm' I        0              Incorporated or Principal Place       0 4 0 ~
                                                                                                                                                 .r"\                          ofBu.sincss lriTnis State

02 U.S. Government
                                          -,.                                                                                                                 0                                                           o s )(s
                                           ~
                                                   Di·,·ersity                                                Citizen of Another Siate           0 2                2        lncorporaied and Principal Plac:
               Defendant                             (l1uiicale Citizenship of Parties in ]/em 111)                                                                             of Business In Another St.ate

                                                                                                              Citizen or Subject of a             □ 3         0        3     Foreign Nation                               0 6   0 6
                                                                                                                  Foreil!ll Countrv
IV NATURE OF SUIT (Place an ''X" in One Ba~ Only)                      ~                                                                                      Click here for: Nature of Suit Code Descriotions
I            : CONTRACT.                                                TORTS                                     FORFElTUREIPENALTY                           BANKRUPTCY.         -·-       OTHER STATUTES .                         I

    □ I 10   Insurance               PERSONAL INJURY                              PERSONAL INJURY             0 625 Drug Related Seizure                 o 422 i\ppeal 28 use 158                0 375 False Oaims Act
    □ 120 Marine                   0 310 Airplane                            0 365 Personal Injury -                of Property 2 l USC 88 l             0 423 Withdrawal                        D 376     Qui Tam (31 USC
    0 130 Miller Act               0 315 Airplane Product                          Product Liability          0 690 Other                                      28 use 1s1                                  3729(a}}
    0 140 Negotiable Instrument          Liability                           0 367 Health Carel                                                                                                  0 400 State Reapportionment
    □ 150 Recovery ofOverpaymem 0 320 Assaul~ Libel &                             .Pharmaceutical                                                            PROPERTY RIGHTS.                    0 410 Antitrust
          & Enforc:ment of Judgmem       Slander                                   Personal Injwy                                                        0 820 Copyrights                        0 4j0 Banlcs and Banking
□ 151 Medicare Act                 □ 330 Fedcra.J Employers•                       Product Liability                                                     0 830 Patent                            0 450 Commerce
0 152 Recovery of Defaulted               Liability                          O 368 i\sbestos Personal                                                    0 _835 Patent - Abbreviated             0 460 Deportation
         Sruden1 Loans             0 340 Marine                                     Injury Product                                                                New Drug Application           0 470 Racbteer Influenced and
          (Excludes Veterans)      0 345 Marine Product                             Liability                                                            0 840 Trademark                                   Corrupt Organizations
0 153 Recovery of Overpayment             Liability                               PERSONAL PROPERTY                         LABOR                          snr TAl:si;: ---rrn1TY                0 480 Consumer Creilit
                     1
          ofVc1cran s Benefits     0 350 Motor Vehicle                       0 370 Other fraud                0 7!0FairLaborSrandards                    0 861 HLA. (1395ffi                     0 485 Telephone Consume:-
 □ 160 Stockholders' Suits         □ 355 Motor Vehicle                       O 371 Truth in Lending                    Act                               0 862 Black Lung (923)                            Protection Act
 0 190 Other Contrac,                    Product Liabilicy                   0 380 Other Personal             0   720 Labor/l',,lanagement               0 863 DIWC/DIWW(405(g})                 0 490 Cable.'Sat TV
 0 195 Contract Product Liability 0 360 Other Pcrsomtl                             Property Damage                     Relations                         0 864 SSID Title XVI                    0 850 Securities/Commodities/
 0 196 Franchise                         Jnjwy                               0 385 Propeny Damage             0   740 Railway Labor Act                  0 865 RSI (405(g))                             Exchange
                                   □ 362 Personal lnjwy-                           Product Liability          0   751 Family and Medical                                                         0 890 Other Stirutory Actions
                                         Medical Malpractic::                                                          Leave Act                                                                 0 891 Agricultural Acts
I         REAL PROPERTY               ,CIVIL RIGHTS                            PRJSONER PETITIONS             0   790 Other Labor Litigation               FEDERAL TAX SUITS                     □ 893 Environmental Matters
 0 210 Land Condemnation           0 440 Other Chi! Rights                      Bnbeas Corpus:                0   791 Employee Retirement                0 870 Taxes (U.S. Plaintiff             0 895 Freedom of Information
 ):3: 220 Foreclosure              0 441 Voting                               0 463 Alien Dctain:c                    Income Security Act                      or Defendant)                            Act
 0 23 0 Rent Lease & Ejectment     0 442 Emplo)llllent                        0 5 lO Motions to Vacate                                                   0 871 [RS-Third Party                   0 896 •...,-bitration
 a 240 Torts 10 Land               0 443 Housing/                                     Sentence                                                                    20 use 7609                    0 899 Adminisn-ative Procedure
 0 245 Ton Product Liability             Accommodations                       0 530 General                                                                                                            Act/Review or Appe3} of
 0 290 All Other Real Property     D 445 Arner. w/Dis:ibilitics -             □    535 Death Penalty                   IMl\-IlGRATION                                                                  Agency Decision
                                         Employment                                Other:                     □   462 Naruralizatioo Application                                                 D 950 Constitutionality of
                                   0 446 Arner. w!Disabilities -              D 54 0 Mandamus & Other         □   46:S Other Immigration                                                                Stare Stan11es
                                         Other                                0 550 Civil Rights                       Actions
                                           0 448 Education                    0    555 Prison Condition
                                                                              0 560 Civil Dctainc: -
                                                                                      Conditions of
                                                                                      Con:5ncmcnr

    V. ORIG IN             (Place an "X" in 011e Box Only)
·9N_         Original           O 2 Removed from                  0    3     Remanded from                D 4 Reinsmted or            O 5 Transferred from                   D 6 Mulridistrict                0 8 Multidistrict
    '        Proceeding                State Court                           Appellate eoun                   Reopened                     Another District                         Litigation -                   L_itigari9n -
                                                                                                                                           (specif.,,)                              Transfer                       DrrectFtle
                                                Cite the U.S. Civil Srarute lll)der which you are filing           (Do nor c:ite:jurisdictionui srau,tes unless diversit)~:
    VI. CAUSE OF ACTION t:-i-:-T"_v__· S_(.__,\....:(.,c....'1...c..)...__'f-,.---'-+_\'L_...;;.v..:....sc.:c..·-=L..,_~_iu.,_,_.- - - - - - - - - - - - - - - - - - - - -
                                                Brief descri11tion of cause: ·                     . .        .                                                   ·\                                                       ~
                                                v._\'-..Jh.. ; -R,,--l.l,ic.iwr~ ''""-•{ ·~ .. r.. L.,j ~ 1J c.k ,·,-..J.                   0-•-<- ~ Tl-t (.
    VII. REQUESTED IN                           0 CHECK IF THIS IS A CLASS ACTION                      DEMANDS                                                             CHECK YES only if demanded in complaint
         COMPLAINT:                                   UND.ER RULE 23, F.R.Cv.P.                                                                                            JURY DEJ.\,lAND:    ·}!!!__Yes  □ No
    VIII. RELATED CASE(S)
                                                     (See instructions):
          IF ANY                                                                                                                                             DOCKET NillvfBER
     DATE
              No>ie~ S -t;- 2.J) /'6
        FOR OFFlCE USE ONLV

          RECEIPT ii                    AMOUNT                                                                                           nJDGE                                       i'.,V.G. JUDGE
       Case 3:18-cv-01930-SI        Document 10   Filed 11/28/18    Page 6 of 7

                                                                             EXHIBIT   --.:.A...---_
                                                                             PAGE      ~~   ,f d-.
                         IN THE UNITED §TATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON
                                    PORTLAND DIVISION




 William X Nietzche (solely as trustee for
 KRlvIE International Trust),
_ William Kinney Jr. 5
 Julie Ann ·Metcalf Kinney,
                Piaintiff/Petitioner,                                   Case No.

                                                                 VERIFIED COMPLAINT
                                                  Specific Performance; Breach of Contract;
                                                  Promissory Estoppel; FDCP A; UDCP A;
 v.                                               Breach of Trustee's Duty; Injunctive Relief;
                                                  Fraud; OUTPA; RESP A; Accounting; Quiet
                                                  Title; ORS 124.100(2); Rescission TILA
                                                             DEMAND FOR JURY TIDAL

 FREEDOM HOME lV[ORTGAGE CORPORATION (FHMC),
 MORTGAGE ELECTRONIC REGISTRATION SYSTEMS (MERS),
 BENEFICIAL OREGON INC. (BOI),
 HSBC HOLDINGS PLC (HSBC),
 REGIONAL TRUSTEE SERVICES CORPORATION (RTSC),
 MTGJLQ 1.NVESTORS L.P. (MTGLQ),

 RUSHIVIORE LOAN MANAGEIVKENT SERVICES (RLIVlS),
 U.S. BANK NATIONAL ASSOCIATION (USBNA),
 CLEAR RECON CORPORATION (CRC),
 BARRISTERS SUPPORT SERVICES (BSS),
 URBAN HOUSING DEVELOPMENT (UHD),

 Et al.,
                Defendants/Respondent(s)



S01 l 0                        VERir-IED COMPLAINT- Page l·of21
    Case 3:18-cv-01930-SI                       Document 10            Filed 11/28/18                                            Page 7 of 7


•
                                                                                                                                                       EXHIBIT          f3
                                                                                                                                                                      ---~----
                                                                                                                                                       PAGE           I •.f I


                                                                    •":.:.":;?; ..f',:...-•-   ......   ~~~"",f;-"~.. ~~-1:.   ,-' -~;- ~-~- -,-:, --~·: ---·.-· ·:::.·!- :
                                                                    :~??MRL~~,Tf?S ~E~_ON ~~~~ElifVER'(_                                                 ·. :        .. :

       111 Complete items 1, 2, and 3.                                 A S l g n 8 i ~_____.-,
       mi Print your name and address on the reverse
            so that we can return the card to you.
                                                                       X             ~                                           C.
       !Iii Attach this card to the back of the mailpiece,             B •. Received by (Pfinted Name)
            or on the fron~ if space permits,                            .                                (1)/1 ._
       1. Article Add_ressed to:                                       o: Is dclivery address different from item 1?
                                                                              If YES, enter delivery address below:
              Kvt-11.~\.f        Oz~rll~ C\
             ~ r             tioUSli\S ~Je\opM011lt
                5~os           ~~~~d-- N.~ B
                  Ke..t-i...er- Ore tDlt\ q1:so.3
                                            6

                                                                    3. Service Type                                                      □ Priority Mail Express®
              IIIIIIIII IIII IIIIII IIll lllHIIIIIIIIIIIII II Ill   □ Adult Signatum               Registered Mann•
                                                                    □ Adult Slgnatum Restricted Defivery
                                                      □ Certified Mai/®
                                                                                                   Registered Mall Restricted
                                                                                                   Delivery
                                                                                                                                         □
                                                                                                                                         □
              9590 9402 3896 8060 2422 91             □ Certified Mall Restricted Delivery       □ Return Receipt for
                                                      □ Collect on Deliveiy                        Merchandise
       2       7018 0 3-6-□--□-□-□-1--7-1_5_6_8_7....,9               5-
                                                                   7ie11veiy Restricted Deliveiy D Signature Confinnalion"'
                                                                                                 D Signature Ccnfinnatiori
         ------------------.------,-(o-ve-rs=s=oo=1)il Restricted Deliveiy                         Restricted Denvery

       PS   Form 3811, July 2015 PSN 7530-02-000-9053                                                                                 Domestic Return Receipt            t·
